 



Exhibit 10.14
THE LUBRIZOL CORPORATION
2005 EXCESS DEFINED CONTRIBUTION PLAN
(As Amended and Restated January 1, 2008)
     The Lubrizol Corporation hereby establishes, effective as of January 1,
2005 and amended and restated as of January 1, 2008, The Lubrizol Corporation
2005 Excess Defined Contribution Plan (the “Plan”) for the purpose of
supplementing the benefits of certain employees, as permitted by Section 3(36)
of the Employee Retirement Income Security Act of 1974 and providing deferred
compensation benefits to a select group of management and highly compensated
employees.
ARTICLE I

DEFINITIONS
     1.1 Definitions. For the purposes hereof, the following words and phrases
shall have the meanings indicated, unless a different meaning is plainly
required by the context:
     (a) Beneficiary. The term “Beneficiary” shall mean the person or persons
who shall be designated by a Participant to receive distribution of such
Participant’s interest under the Plan in the event such Participant dies before
full distribution of his interest.
     (b) Code. The term ”Code” shall mean the Internal Revenue Code as amended
from time to time. Reference to a section of the Code shall include such section
and any comparable section or sections of any future legislation that amends,
supplements, or supersedes such section.
     (c) Company. The term “Company” shall mean The Lubrizol Corporation, an
Ohio corporation, its corporate successors and the surviving corporation
resulting from any merger of The Lubrizol Corporation with any other corporation
or corporations, and any subsidiaries of The Lubrizol Corporation which adopt
the Plan.
     (d) Executive Council Deferred Compensation Plan. The term “Executive
Council Deferred Compensation Plan” shall mean The Lubrizol Corporation 2005
Executive Council Deferred Compensation Plan, as shall be in effect on the date
of the Participant’s retirement, death, or other termination of employment.
     (e) Fund. The term “Fund” shall mean each separate investment fund
established and maintained under the Trust Agreement.
     (f) Lubrizol Deferred Compensation Plan. The term “Lubrizol Deferred
Compensation Plan” shall mean The Lubrizol Corporation 2005 Deferred
Compensation Plan for Officers or, effective January 1, 2006, The Lubrizol
Corporation Senior Management Deferred Compensation Plan, as shall be in effect
on the date of the Participant’s retirement, death, or other termination of
employment.
     (g) Participant. The term “Participant” shall mean any person employed by
the Company who is designated by the Board of Directors as an officer for the
purposes of Section 16 of the Securities Exchange Act of 1934, or whose benefits
under the Profit-Sharing Plan are limited by the application of
Section 401(a)(17) of the Internal Revenue Code of 1986, as amended, or,
effective January 1, 2006, who participates in the Lubrizol Deferred
Compensation Plan.

1



--------------------------------------------------------------------------------



 



     (h) Plan. The term “Plan” shall mean the excess defined contribution
retirement plan as set forth herein, together with all amendments hereto, which
Plan shall be called “The Lubrizol Corporation Excess Defined Contribution
Plan.”
     (i) Plan Year. The term “Plan Year” shall mean the calendar year.
     (j) Profit-Sharing Plan. The term “Profit-Sharing Plan” shall mean The
Lubrizol Corporation Employees’ Profit-Sharing Plan and Savings Plan as the same
shall be in effect on the date of a Participant’s retirement, death, or other
termination of employment.
     (k) Supplemental Company Contributions. The term “Supplemental Company
Contributions” shall mean the contributions made by the Company under the Plan
in accordance with the provisions of Section 2.2.
     (l) Trust Agreement. The term “Trust Agreement” shall mean The Lubrizol
Corporation Excess Defined Contribution Plan Trust Agreement.
     (m) Trust Assets. The term “Trust Assets” shall mean all property held by
the Trustee pursuant to the Trust Agreement.
     (n) Trustee. The term “Trustee” shall mean the trustee of The Lubrizol
Corporation Excess Defined Contribution Trust.
     (o) Valuation Date. The term ”Valuation Date” shall mean the last day of
each Plan Year and any other date as may be agreed upon by the Company and the
Trustee.
     (p) Separate Accounts. The term “Separate Accounts” shall mean each account
established on behalf of a Participant under the Plan and credited with
Supplemental Company Contributions in accordance with the provisions of
Section 2.3.
     (q) Supplemental Matching Contributions. The term “Supplemental Matching
Contributions” shall mean the contributions made by the Company under the Plan
in accordance with the provisions of Section 2.3.
     1.2 Additional Definitions. All other words and phrases used herein shall
have the meanings given them in the Profit-Sharing Plan, unless a different
meaning is clearly required by the context.
ARTICLE II

SUPPLEMENTAL CONTRIBUTIONS
     2.1 Eligibility. A Participant whose benefits under the Profit-Sharing Plan
are limited with respect to any Plan Year by Section 401(a)(17) or 415 of the
Code, or who participated in the Lubrizol Deferred Compensation Plan or the
Executive Council Deferred Compensation Plan, shall be eligible to have
contributions made with respect to him under the Plan in accordance with the
provisions of this Article II.
     2.2 Supplemental Company Contributions. In the event that Company Profit
Sharing Contributions under the Profit-Sharing Plan with respect to a
Participant are limited for any Plan Year due to the provisions of
Section 401(a)(17) or 415 of the Code, or due to the Participant’s

2



--------------------------------------------------------------------------------



 



participation in the Lubrizol Deferred Compensation Plan or the Executive
Council Deferred Compensation Plan, the amounts by which such contributions are
limited shall be credited under the Plan by the Company and shall be designated
as Supplemental Company Contributions.
     2.3 Supplemental Matching Contributions. In the event that Company Matching
Contributions under the Profit-Sharing Plan are limited for any Plan Year due to
the Participant’s participation in the Lubrizol Corporation Deferred
Compensation Plan or the Executive Counsel Deferred Compensation Plan, the
amounts by which such contributions are limited shall be credited under the Plan
by the Company and shall be designated as Supplemental Matching Contributions;
provided, however that the total amount of Supplemental Matching Contributions
hereunder for a Plan Year plus Company Matching Contributions under the
Profit-Sharing Plan for the Plan Year shall not exceed 50 percent of six percent
of the combination of the Participant’s Compensation under the Profit-Sharing
Plan plus the amount of the Participant’s deferrals under the Lubrizol Deferred
Compensation Plan and the Executive Council Deferred Compensation Plan; provided
further, that for purposes of determining the amount of Supplemental Matching
Contributions that may be made hereunder for a Plan Year, the total amount of
the Participant’s Compensation under the Profit-Sharing Plan for a Plan Year
plus the Participant’s deferrals under the Lubrizol Deferred Compensation Plan
and the Executive Council Deferred Compensation Plan for the Plan Year is
limited to the maximum amount of Compensation that may be taken into account
under the Profit-Sharing Plan for the Plan Year; provided further that
Supplemental Matching Contributions will be made hereunder only if the total of
the Participant’s CODA Contributions plus Supplemental Contributions under the
Profit-Sharing Plan has met or exceeded the maximum allowed as CODA
Contributions under the Profit-Sharing Plan for the Plan Year.
     2.4 Allocation of Contributions. Supplemental Company Contributions shall
be allocated among the Separate Accounts of the Participants on whose behalf
such contributions are made.
     2.5 Administration of Separate Accounts. Each Separate Account to which
contributions under Sections 2.2 and 2.3 are credited and allocated shall be
credited monthly with the net monthly increase (decrease) experienced by the
Participant selected investment funds of the Lubrizol Profit-Sharing Plan.
ARTICLE III

DISTRIBUTION
     3.1 Vesting. Each Participant, shall be vested in the value of his Separate
Accounts under this Plan as determined in accordance with the vesting provisions
of the Profit-Sharing Plan.
     3.2 Distribution.
     (a) Each Participant who separates from service with the Company and its
related corporations shall receive payment of the balance in his Separate
Account in the standard form of payment of a single lump-sum payment payable the
later of the six- month anniversary of the separation from service or within
30 days following the beginning of the calendar year following the calendar year
in which Participant separated from service.

3



--------------------------------------------------------------------------------



 



     (b) At least 12 months prior to the distribution date specified in
paragraph (a) Participants may instead elect to receive the balance of his
Separate Account in (i) a single lump-sum payment payable at least five years
following the original distribution date specified in paragraph (a), or
(ii) substantially equal annual installments of up to ten payments, the first of
which shall be paid at least five years following the original distribution date
specified in paragraph (a), and subsequent installments of which shall be paid
on the anniversary date of the payment of the first installment. Such
installments shall be determined by dividing the value of the Participant’s
Separate Account by the number of installments to be paid.
     (c) Notwithstanding the foregoing, if the Participant is entitled to a
benefit under The Lubrizol Corporation 2005 Officers’ Supplemental Retirement
Plan, the benefit under this Plan shall be paid at the same time and in the same
form of payment as the benefit under The Lubrizol Corporation 2005 Officer’s
Supplemental Retirement Plan.
     3.3 Distribution in the Event of Death. In the event of the death of a
Participant after commencement of benefits but prior to distribution in full of
his interest under the Plan, his Beneficiary shall continue to receive
distribution of such interest following Participant’s death in the same form and
timing as Participant had been receiving at the time of his death. In the event
of death of a Participant prior to making an election for benefits, such
Beneficiary shall receive distribution of such interest in a lump sum payable
within 60 days following Participant’s death. The Beneficiary under this
Section 3.3 shall be the person designated as the Participant’s beneficiary
under the Profit-Sharing Plan. If no Beneficiary survives such Participant or if
no Beneficiary has been designated by such Participant, the estate of such
Participant shall be the Beneficiary and receive distribution thereof. If any
Beneficiary dies after becoming entitled to receive distribution hereunder and
before such distribution is made in full, and if no other person or persons have
been designated to receive the balance of such distribution upon the happening
of such contingency, the estate of such deceased Beneficiary shall become the
Beneficiary as to such balance. Notwithstanding the forgoing, if the Participant
is entitled to a benefit under The Lubrizol Corporation 2005 Officers’
Supplemental Retirement Plan, the benefit paid under this Section 3.3 shall be
paid at the same time and in the same form of payment as the benefit under The
Lubrizol Corporation 2005 Officer’s Supplemental Retirement Plan.
     3.4 Withholding for Taxes. Any payment made hereunder will be made less any
applicable withholding taxes.
ARTICLE IV

ADMINISTRATION
     4.1 Authority of the Company. The Company shall be responsible for the
general administration of the Plan, for carrying out the provisions hereof, and
for making, or causing the Trust to make, any required supplemental benefit
payments. The Company shall have all such powers as may be necessary to carry
out the provisions of the Plan, including the power to determine all questions
relating to eligibility for and the amount of any supplemental pension benefit
and all questions pertaining to claims for benefits and procedures for claim
review; to resolve all other questions arising under the Plan, including any
questions of construction; and to take such further action as the Company shall
deem advisable in the administration of the Plan. The Company may delegate any
of its powers, authorities, or responsibilities for the operation and
administration of the Plan to any person or committee so designated in writing
by it and may employ such attorneys, agents, and accountants as it may deem
necessary or

4



--------------------------------------------------------------------------------



 



advisable to assist it in carrying out its duties hereunder. The actions taken
and the decisions made by the Company hereunder shall be final and binding upon
all interested parties.
     4.2 Claims Review Procedure. The Company shall notify the person who files
a claim for benefits (hereinafter referred to as the “Claimant”) of the Plan’s
adverse benefit determination within a reasonable period of time, but not later
than 90 days after the receipt of the claim by the Plan, unless the Company
determines that special circumstances require an extension of time for
processing the claim. If the Company determines that special circumstances
require an extension of time for processing is required, written notice of the
extension shall be furnished to the Claimant prior to the termination of the
initial 90-day period. In no event shall such extension exceed a period of
90 days from the end of such initial period. The extension notice shall indicate
the special circumstances requiring an extension of time and the date by which
the Plan expects to render the benefit determination. Whenever the Company
decides for whatever reason to deny, whether in whole or in part, a claim for
benefits filed by any Claimant, the Company shall transmit to the Claimant a
written notice of the Company’s decision, which shall be written in a manner
calculated to be understood by the Claimant and contain a statement of the
specific reasons for the denial of the claim, reference to the specific Plan
provisions on which the determination was based, a description of any additional
material or information necessary for the Claimant to perfect the claim and an
explanation of why such material or information is necessary, a description of
the Plan’s review procedures and the time limits applicable to such procedures,
include a statement of the Claimant’s right to bring civil action under Section
502(a) ERISA following an adverse benefit determination on review. Within
60 days of the date on which the Claimant receives such notice, he or his
authorized representative may request that the claim denial be reviewed by
filing with the Company a written request therefor, which request shall contain
the following information:
(a) the date on which the Claimant’s request was filed with the Company;
provided, however, that the date on which the Claimant’s request for review was
in fact filed with the Company shall control in the event that the date of the
actual filing is later than the date stated by the Claimant pursuant to this
paragraph (a);
(b) the specific portions of the denial of his claim which the Claimant requests
the Company to review;
(c) a statement by the Claimant setting forth the basis upon which he believes
the Company should reverse the Company’s previous denial of his claim for
benefits and accept his claim as made; and
(d) any written comments, documents, records and other information which the
Claimant desires the Company to examine in its consideration of his position as
stated pursuant to paragraph (c).
Claimant shall be provided, upon request and free of charge, reasonable access
to, and copies of, all documents, records, and other information relevant to the
Claimant’s claim for benefits. The review of the claim will take into account
all comments, documents, records and other information submitted by the Claimant
relating to the claim, without regard to whether such information was submitted
or considered in the initial benefit determination. Within no later than 60 days
of the date determined pursuant to paragraph (a) of this Section 4.2, the
Company shall notify Claimant of the Plan’s benefit determination, unless the
Company determines that special circumstances require an extension of time for
processing the claim. If the Company determines that an extension of time for
processing is required, written notice of the extension

5



--------------------------------------------------------------------------------



 



will be furnished to the Claimant prior to the termination of the initial 60-day
period. In no event shall such extension exceed a period of 60 days from the end
of the initial period. The extension notice shall indicate the special
circumstances requiring an extension of time and the date by which the Plan
expects to render the determination on review. The Company shall provide the
Claimant with a written notification of the Plan’s benefit determination on
review, written in a manner calculated to be understood by the Claimant,
including the reasons and Plan provisions upon which its decision was based, a
statement that the Claimant is entitled to receive, upon request and free of
charge, reasonable access to, and copies of, all documents, records and other
information relevant to the Claimant’s claim for benefits, and a statement of
the Claimant’s right to bring an action under Section 502(a) of ERISA.
ARTICLE V

AMENDMENT AND TERMINATION
     The Company reserves the right to amend or terminate the Plan in whole or
in part at any time and to suspend operation of the Plan, in whole or in part,
at any time, by resolution or written action of its Board of Directors or by
action of a committee to which such authority has been delegated by the Board of
Directors; provided, however, that no amendment shall result in the forfeiture
or reduction of the interest of any Participant or person claiming under or
through any one or more of them pursuant to the Plan; provided, further that,
effective January 1, 2006, notwithstanding Section 3.1, upon a termination of
the Plan each Participant shall be fully vested in his supplemental pension
benefit under this Plan. Any amendment of the Plan shall be in writing and
signed by authorized individuals.
ARTICLE VI

MISCELLANEOUS
     6.1 Non-Alienation of Retirement Rights or Benefits. No Participant shall
encumber or dispose of his right to receive any payments hereunder, which
payments or the right thereto are expressly declared to be non-assignable and
non-transferable. If a Participant or Beneficiary attempts to assign, transfer,
alienate or encumber his right to receive any payment under the Plan or permits
the same to be subject to alienation, garnishment, attachment, execution, or
levy of any kind, then thereafter during the life of such Participant or
Beneficiary and also during any period in which any Participant or Beneficiary
is incapable in the judgment of the Company of attending to his financial
affairs, any payments which the Company is required to make hereunder may be
made, in the discretion of the Company, directly to such Participant or
Beneficiary or to any other person for his use or benefit or that of his
dependents, if any, including any person furnishing goods or services to or for
his use or benefit or the use or benefit of his dependents, if any. Each such
payment may be made without the intervention of a guardian, the receipt of the
payee shall constitute a complete acquittance to the Company with respect
thereto, and the Company shall have no responsibility for the proper allocation
thereof.
     6.2 Plan Non-Contractual. Nothing herein contained shall be construed as a
commitment or agreement on the part of any person employed by the Company to
continue his employment with the Company, and nothing herein contained shall be
construed as a commitment on the part of the Company to continue the employment
or the annual rate of compensation of any such person for any period, and all
Participants shall remain subject to discharge to the same extent as if the Plan
had never been established.
     6.3 Trust. In order to provide a source of payment for its obligations
under the Plan, the Company has established The Lubrizol Corporation Excess
Defined Contribution Plan Trust.

6



--------------------------------------------------------------------------------



 



     6.4 Interest of a Participant. Subject to the provisions of the Trust
Agreement, the obligation of the Company under the Plan to provide a Participant
or Beneficiary with supplemental retirement benefits merely constitutes the
unsecured promise of the Company to make payments as provided herein, and no
person shall have any interest in, or a lien or prior claim upon, any property
of the Company.
     6.5 Controlling Status. No Participant shall be eligible for a benefit
under the Plan unless such Participant is a Participant on the date of his
retirement, death, or other termination of employment.
     6.6 Claims of Other Persons. The provisions of the Plan shall in no event
be construed as giving any person, firm or corporation any legal or equitable
right as against the Company, its officers, employees, or directors, except any
such rights as are specifically provided for in the Plan or are hereafter
created in accordance with the terms and provisions of the Plan.
     6.7 Severability. The invalidity or unenforceability of any particular
provision of the Plan shall not affect any other provision hereof, and the Plan
shall be construed in all respects as if such invalid or unenforceable provision
were omitted herefrom.
     6.8 Governing Law. The provisions of the Plan shall be governed and
construed in accordance with the laws of the State of Ohio.
Executed at Wickliffe, Ohio , this ___day of _________, 2007.

              THE LUBRIZOL CORPORATION
 
       
 
  By:    
 
       
 
       
 
  Title:    
 
       
 
       
 
  By:    
 
       
 
       
 
  Title:    
 
       

7